DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
In view of the Amendments to the Claims filed January 29, 2021, the rejections of claims 1, 2, 5-8, 10, 11, 14-22, 24, and 25 under 35 U.S.C. 112, first paragraph, previously presented in the Office Action sent November 25, 2020 have been withdrawn.
In view of the Amendments to the Claims filed January 29, 2021, the rejections of claims 24 and 25 under 35 U.S.C. 112, second paragraph, previously presented in the Office Action sent November 25, 2020 have been withdrawn. 
Claims 1, 2, 5-8, 10, 11, 14-22, and 24-26 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, 10, 11, 14-20, 22, and 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hacke et al. (U.S. Pub. No. 2006/0060238 A1) in view of Fork et al. (U.S. Pub. No. 2007/0169806 A1) and Korevaar et al. (U.S. Pub. No. 2008/0173347 A1).
With regard to claims 1, 2, and 5, Hacke et al. discloses a method of making a back contact solar cell (see, for example, the back contact solar cell depicted in Fig. 1). Hacke et al. teaches a first conductive type semiconductor region and a second conductive type semiconductor region formed in a semiconductor substrate (see "n++ doped emitter" and "p++ doped emitter" formed in silicon substrate depicted in Fig. 1) but does not specifically teach, in a single embodiment, wherein the first conductive type semiconductor region and the second conductive type semiconductor region are formed in the semiconductor substrate by thermal diffusion.
However, Hacke et al. discloses in another embodiment that “POCl3” is commonly used as a dopant source material to form an n++ diffusion region (see [0057]) and teaches thermal diffusion using POCl3 can include inserting the semiconductor 3 gas (see [0133] cited to read on the claimed “high-temperature furnace” as it is a furnace operating at high-temperature, or a temperature higher than another temperature such as a lower temperature) and it would have been obvious at the time of the invention to a person having ordinary skill in the art to have selected the POCl3 thermal diffusion method, include inserting the semiconductor substrate into a POCl3 gas flowing furnace, to form the first “n++ doped emitter" semiconductor region in the particular embodiment of Fig. 1 because Hacke et al. teaches forming n++ doped semiconductor regions by using “POCl3” as a dopant material. 
Hacke et al. discloses in another embodiment that boron containing paste can be printed and fired to obtain p++ doped semiconductor regions (see [0048-0058]) and it would have been obvious at the time of the invention to a person having ordinary skill in the art to have selected the boron containing paste thermal diffusion method to form the second “p++ doped emitter" semiconductor region in the particular embodiment of Fig. 1 because Hacke et al. teaches forming p++ doped semiconductor regions by using boron containing paste as a dopant material. Hacke et al. also teaches that boron or aluminum metal could be used as the dopant (see [0022] and claim 3) and it would have been obvious to a person having ordinary skill in the art to have selected the aluminum metal dopant in the cited printed paste thermal diffusion method of Hack et al., as modified above, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 
Hack et al., as modified above to include the conventional diffusion techniques to form the cited first n++ doped semiconductor region and the cited second p++ doped 
forming a front textured surface on a front surface of a semiconductor substrate (“textured surface” is interpreted to include a surface, or boundary, with a texture or a surface topography; see Fig. 1 depicting the top surface of the silicon substrate cited to read on the claimed front surface of a semiconductor substrate and depicting a front textured surface, or a surface having a unique surface topography, formed on the cited front surface) and 
a rear textured surface on a rear surface of the semiconductor substrate (such as implied in Fig. 1, as modified Hacke et al. above, the bottom surface of the silicon substrate cited to read on the claimed rear surface of the semiconductor substrate and having a unique rear textured surface, or a surface having a unique surface topography, formed on the cited rear surface of the cited semiconductor substrate prior to the diffusion technique forming the cited first n++ doped semiconductor region and the cited second p++ doped semiconductor region);
forming a front oxide layer on the front textured surface of the semiconductor substrate and a rear oxide layer on the rear textured surface of the semiconductor substrate (see Fig. 1 depicting forming a rear passivation layer on the rear textured surface of the semiconductor substrate; see [0023] disclosing front and rear passivation layers can be formed by “oxidizing the surface or depositing the passivation layer on the surface”; it would have been obvious at the time of the invention to a person having ordinary skill in the art to have formed the “Rear-surface passivation" layer in the particular embodiment of Fig. 1 by [0023] and [0052] teaching the oxidizing passivation technique for the rear-surface is also desirable to the front surface; it would have been obvious at the time of the invention to a person having ordinary skill in the art to have oxidized the front surface reading in the claimed "forming a front oxide layer on the front textured surface of the semiconductor substrate" because Hacke et al. suggests both rear-surface and front-surface passivation may be desirable); 
forming a first opening for forming a first conductive type semiconductor region at the rear oxide layer (as depicted in Fig. 1, a first opening in the cited rear oxide layer at and for forming the cited first n++ doped semiconductor region);
forming the first conductive type semiconductor region (as depicted in Fig. 1, first n++ doped semiconductor region cited to read on the claimed first conductive type semiconductor region)
by inserting the semiconductor substrate into a high-temperature furnace and flowing a dopant gas having a first dopant into an inside of the high-temperature furnace, thereby the first dopant of a dopant gas source is formed into a first exposed portion of the rear surface of the semiconductor substrate exposed through the first opening (recall above, the “POCl3” diffusion technique disclosed in [0057] and [0133] cited to read on the claimed high-temperature furnace technique including a first dopant of a dopant gas source, the “POCl3
forming a second opening for forming a second conductive type semiconductor region at the rear oxide layer (as depicted in Fig. 1, a second opening in the cited rear oxide layer at and for forming the cited second p++ doped semiconductor region);
forming the second conductive type semiconductor region (as depicted in Fig. 1, second p++ doped semiconductor region cited to read on the claimed second conductive type semiconductor region)
by printing a second dopant layer including an aluminum metal on a second exposed portion of the rear surface of the semiconductor substrate exposed through the second opening (recall above, the aluminum metal containing paste layer and firing diffusion technique disclosed in [0048-0058], as modified above to include the selection of aluminum as the dopant, cited to read on the claimed printing a second dopant layer, the aluminum containing paste, on a second exposed portion of the cited rear surface of the semiconductor substrate exposed through the cited second opening); 
forming a first electrode connected to the first conductive type semiconductor region and a second electrode connected to the second conductive type semiconductor region (such as the first “N-type metal contact and grid” electrode depicted in Fig. 1 cited to read on the claimed first electrode connected to the cited first conductive type semiconductor region and the second “P-type metal contact and grid” electrode depicted in Fig. 1 cited to read on the claimed second electrode connected to the cited second conductive type semiconductor region), wherein
the front and rear oxide layers are formed before the step of forming the first and second conductive type semiconductor regions (see [0048-0058] teaching an embodiment including forming front and rear oxide layers, [0052], before forming first and second conductive type semiconductor regions, [0056] to [0058] and it would have been obvious to a person having ordinary skill in the art to have formed the cited front and rear oxide layers in the method of Hacke et al., as modified above, before forming the cited first and second conductive type semiconductor regions because Hacke et al. teaches forming front and rear oxide layers prior to forming first and second conductive type semiconductor regions).

Hacke et al., as modified above, does not disclose wherein the forming of the front and rear textured surface is by a basic etching solution.
However, Korevaar et al. discloses a back contact solar cell (see Fig. 8) and teaches texturing can help improve anti-reflectiveness (see [0035]). Korevaar et al. teaches front and rear surface textured surfaces (see Fig. 8). Korevaar et al. teaches textured surfaces can be formed by wet etching (see [0081] teaching mild alkaline solutions like KOH and NaOH cited to read on the claimed basic etching solution).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the forming of the front and rear textured surfaces in the method of Hacke et al., as modified above, to include the basic etching solution technique of Korevaar et al. because it would have improved anti-reflectiveness. 
Hacke et al., as modified above, does not disclose wherein the step of forming the first and second openings includes by using an irradiate laser light.
[0013] cited to read on the claimed irradiated laser light). Fork et al. discloses the laser removal patterning technique provides for forming contact openings without the need for cleaning, forming openings with smaller sizes than conventional screen printing processes, provides for minimal amounts of debris, and does not significantly alter the thickness or doping profile of the underlying silicon layer (see [0013]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the forming of the first and second openings in the method of Hacke et al., as modified above, to include removal of the oxide layer by laser ablation as taught by Fork et al. because it would have provided for forming contact openings without the need for cleaning, forming openings with smaller sizes than conventional screen printing processes, provides for minimal amounts of debris, and does not significantly alter the thickness or doping profile of the underlying silicon layer.
Hacke et al., as modified above, is cited to provide for the claimed “thereby remaining the rear textured surface on an isolation region between the first opening and the second opening” (recall above, the cited rear textured surface is the unique surface topography of the cited rear/bottom surface of the silicon substrate prior to using the cited irradiated laser light to form first and second openings; the step of using the cited irradiated laser light to form the cited first and second openings would provide a different 
With regard to claim 7, independent claim 1 is obvious over Hacke et al. in view of Fork et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above. Hacke et al. discloses wherein 
a portion of the rear oxide layer remains on the rear textured surface of the semiconductor substrate (such as the portion of cited Rear-surface passivation/oxide layer depicted in Fig. 1 on the cited rear textured surface of the semiconductor substrate).
With regard to claim 8, independent claim 1 is obvious over Hacke et al. in view of Fork et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above. Hacke et al. discloses wherein 
the first conductive type semiconductor region and the second conductive type semiconductor region are disposed with an interval on the rear surface of the semiconductor substrate (cited first n++ doped semiconductor region and cited second p++ doped semiconductor region depicted in Fig. 1 as disposed with an 
With regard to claim 10, independent claim 1 is obvious over Hacke et al. in view of Fork et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above. Hacke et al. discloses wherein 
the rear surface of the semiconductor substrate further has a portion having a flat surface, and the flat surface is between a first contact and the rear textured surface at the rear surface of the semiconductor substrate, a second contact and the rear textured surface at the rear surface of the semiconductor substrate, or both (such as the right vertical boundary of the cited second p++ semiconductor region and the left vertical boundary of the cited first n++ semiconductor region depicted in Fig. 1 as at and apart of the cited rear surface of the semiconductor substrate at their bottom post locations cited to read on the claimed “flat surface” because they are surfaces which are flat, or appearing smooth and planar, and are located between a first contact/N-type metal contact and grid and the cited rear textured surface and between a second contact/P-type metal contact and grid and the cited rear textured surface).
With regard to claim 11, dependent claim 10 is obvious over Hacke et al. in view of Fork et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above. Hacke et al. exemplifies method of making a general back contact solar cell in Fig. 1 that only depicts one group of alternating p++type conductive semiconductor region and n++type conductive semiconductor region.
[0139]). Hacke et al. depicts multiple n-type and p-type fingers which would correspond to multiple alternating p++type conductive semiconductor regions and n++type conductive semiconductor regions.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Hacke et al. to include the tapered grid electrode design for the cited first and second grid electrodes, as taught in Fig. 22 of Hacke et al., because it would provide for minimizing series resistance. Modified Hacke et al. discloses a method of making a back contact solar cell wherein the width of the first and second electrodes (the width of the bus bar component of the cited first and second grid electrodes depicted in Fig. 9) are larger than the width of the first and second conductivity type semiconductor regions (as each cited conductivity type region has a width that does not span across all of the fingers like the bus bar component).
With regard to claims 14 and 15, independent claim 1 is obvious over Hacke et al. in view of Fork et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above. Hacke et al. discloses wherein 
the rear oxide layer is formed on the rear surface of the semiconductor substrate at an interval between the first conductive type semiconductor region and the second conductive type semiconductor region has a corresponding texturing structure to the rear textured surface at the rear surface of the semiconductor substrate (as depicted in Fig. 1, the cited rear-surface passivation/oxide layer comprises a structure comprising a texture at and “corresponding” to the cited rear textured surface of the rear surface of the silicon substrate at the interface of the two surfaces because they have interfacing textured surfaces).
With regard to claims 16-19, Hacke et al. discloses a method of making a back contact solar cell (see, for example, the back contact solar cell depicted in Fig. 1). Hacke et al. teaches a first conductive type semiconductor region and a second conductive type semiconductor region formed in a semiconductor substrate (see "n++ doped emitter" and "p++ doped emitter" formed in silicon substrate depicted in Fig. 1) but does not specifically teach, in a single embodiment, wherein the first conductive type semiconductor region and the second conductive type semiconductor region are formed in the semiconductor substrate by thermal diffusion.
However, Hacke et al. discloses in another embodiment that “POCl3” is commonly used as a dopant source material to form an n++ diffusion region (see [0057]) and teaches thermal diffusion using POCl3 can include inserting the semiconductor substrate into a furnace with flowing POCl3 gas (see [0133] cited to read on the claimed “high-temperature furnace” as it is a furnace operating at high-temperature, or a temperature higher than another temperature such as a lower temperature) and it would 3 thermal diffusion method, include inserting the semiconductor substrate into a POCl3 gas flowing furnace, to form the first “n++ doped emitter" semiconductor region in the particular embodiment of Fig. 1 because Hacke et al. teaches forming n++ doped semiconductor regions by using “POCl3” as a dopant material. 
Hacke et al. discloses in another embodiment that boron containing paste can be printed and fired to obtain p++ doped semiconductor regions (see [0048-0058]) and it would have been obvious at the time of the invention to a person having ordinary skill in the art to have selected the boron containing paste thermal diffusion method, or a method using diffusion and some degree of heat, to form the second “p++ doped emitter" semiconductor region in the particular embodiment of Fig. 1 because Hacke et al. teaches forming p++ doped semiconductor regions by using boron containing paste as a dopant material. Hacke et al. also teaches that boron or aluminum metal could be used as the dopant (see [0022] and claim 3) and it would have been obvious to a person having ordinary skill in the art to have selected the aluminum metal dopant in the cited printed paste thermal diffusion method of Hack et al., as modified above, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Hack et al., as modified above to include the conventional diffusion techniques to form the cited first n++ doped semiconductor region and the cited second p++
forming a front textured surface on a front surface of a semiconductor substrate (“textured surface” is interpreted to include a surface, or boundary, with a texture or a surface topography; see Fig. 1 depicting the top surface of the silicon substrate cited to read on the claimed front surface of a semiconductor substrate and depicting a front textured surface, or a surface having a unique surface topography, formed on the cited front surface) and 
a rear textured surface on a rear surface of the semiconductor substrate (such as implied in Fig. 1, as modified Hacke et al. above, the bottom surface of the silicon substrate cited to read on the claimed rear surface of the semiconductor substrate and having a unique rear textured surface, or a surface having a unique surface topography, formed on the cited rear surface of the cited semiconductor substrate prior to the diffusion technique forming the cited first n++ doped semiconductor region and the cited second p++ doped semiconductor region);
forming a front oxide layer on the front textured surface of the semiconductor substrate and a rear oxide layer on the rear textured surface of the semiconductor substrate (see Fig. 1 depicting forming a rear passivation layer on the rear textured surface of the semiconductor substrate; see [0023] disclosing front and rear passivation layers can be formed by “oxidizing the surface or depositing the passivation layer on the surface”; it would have been obvious at the time of the invention to a person having ordinary skill in the art to have formed the “Rear-surface passivation" layer in the particular embodiment of Fig. 1 by forming an oxide layer because Hacke et al. teaches forming an oxide layer to function as front-surface and rear-surface passivation layers; see [0023] and [0052] teaching the oxidizing passivation technique for the rear-surface is also desirable to the front surface; it would have been obvious at the time of the invention to a person having ordinary skill in the art to have oxidized the front surface reading in the claimed "forming a front oxide layer on the front textured surface of the semiconductor substrate" because Hacke et al. suggests both rear-surface and front-surface passivation may be desirable); 
forming a first opening for forming a first conductivity type semiconductor region at the rear oxide layer (as depicted in Fig. 1, a first opening in the cited rear oxide layer at and for forming the cited first n++ doped semiconductor region exposing a first exposed portion of the rear surface of the semiconductor substrate at the cited first n++ doped semiconductor region);
providing a first dopant material to a first exposed portion of the rear surface of the semiconductor substrate exposed by the first opening by inserting the semiconductor substrate into a high-temperature furnace and flowing POCl3 into an inside of the high-temperature furnace, thereby phosphorus gas is inserted into the first exposed portion of the rear surface of the semiconductor substrate exposed through the first opening (recall above, the “POCl3” diffusion technique disclosed in [0057] and [0133] cited to read on the claimed providing a first dopant material, the “POCl3”, into a first exposed portion of the cited rear surface of the semiconductor substrate exposed through the cited first opening; the cited first n++
forming a second opening for forming a second conductive type semiconductor region at the rear oxide layer (as depicted in Fig. 1, a second opening in the cited rear oxide layer at and for forming the cited second p++ doped semiconductor region exposing a second exposed portion of the rear surface of the semiconductor substrate at the cited second p++ doped semiconductor region);
providing a second dopant material including aluminum metal to a second exposed portion of the rear surface of the semiconductor substrate exposed by the second opening; thereby forming a second conductive type semiconductor region (recall above, the aluminum containing paste layer and firing diffusion technique disclosed in [0048-0058], as modified above to include the selection of aluminum as the dopant, cited to read on the claimed providing a second dopant material, the aluminum containing paste, by firing, into a second exposed portion of the cited rear surface of the semiconductor substrate exposed through the cited second opening; the cited second p++ doped semiconductor region cited to read on the claimed second conductive type semiconductor region); 
forming a first electrode on the first exposed portion and a second electrode on the second exposed portion (such as the first “N-type metal contact and grid” electrode depicted in Fig. 1 cited to read on the claimed first electrode on, or in close proximity to, the first exposed portion and the second “P-type metal contact and grid” electrode depicted in Fig. 1 cited to read on the claimed second electrode on, or in close proximity to, the second exposed portion).


However, Korevaar et al. discloses a back contact solar cell (see Fig. 8) and teaches texturing can help improve anti-reflectiveness (see [0035]). Korevaar et al. teaches front and rear surface textured surfaces (see Fig. 8). Korevaar et al. teaches textured surfaces can be formed by wet etching (see [0081] teaching mild alkaline solutions like KOH and NaOH cited to read on the claimed basic etching solution).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the forming of the front and rear textured surfaces in the method of Hacke et al., as modified above, to include the basic etching solution technique of Korevaar et al. because it would have improved anti-reflectiveness. 
Hacke et al., as modified above, does not disclose wherein the step of forming the first and second openings includes by using an irradiate laser light.
However, Fork et al. discloses a method of making a back contact solar cell (see generally Fig. 1-2) and discloses forming openings at rear-surface passivation layers for back contact solar cells conventionally includes locally removing the passivation layer on the rear surface (for example see locally removed openings 217C, Fig. 17) by a laser-based ablation device (see [0013] cited to read on the claimed irradiated laser light). Fork et al. discloses the laser removal patterning technique provides for forming contact openings without the need for cleaning, forming openings with smaller sizes than conventional screen printing processes, provides for minimal amounts of debris, and does not significantly alter the thickness or doping profile of the underlying silicon layer (see [0013]). 

Hacke et al., as modified above, is cited to provide for the claimed “thereby remaining the rear textured surface on an isolation region between the first opening and the second opening” (recall above, the cited rear textured surface is the unique surface topography of the cited rear/bottom surface of the silicon substrate prior to using the cited irradiated laser light to form first and second openings; the step of using the cited irradiated laser light to form the cited first and second openings would provide a different and unique surface topography at the cited rear surface of the semiconductor substrate which is exposed through the first and second openings due to the irradiated laser light used to form the cited first and second openings, which is cited to provide for the claimed “thereby remaining the rear textured surface on an isolation region between the first opening and the second opening” because the unique surface topography of the cited rear textured surface is removed during the irradiated laser light step and remained at portions on an isolation region between the cited first opening and the cited second opening not removed during the irradiated laser light step).
With regard to claim 20, independent claim 16 is obvious over Hacke et al. in view of Fork et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above. Hacke et al. discloses wherein 
a portion of the rear oxide layer remains on the rear textured surface of the semiconductor substrate (such as the portion of cited Rear-surface passivation/oxide layer depicted in Fig. 1 on the cited rear textured surface of the semiconductor substrate).
With regard to claim 22, independent claim 16 is obvious over Hieslmair in view of Hacke et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above. Hieslmair, as modified by Hacke et al. and Korevaar et al. above, teaches wherein 
the rear textured surface of the semiconductor substrate reflects light incident on an interval between the first exposed portion and the second exposed portion, and the rear textured surface of the semiconductor substrate is not at the first and second portions (such as depicted in Fig. 1 of Hacke et al., the cited rear textured surface of the semiconductor substrate structurally capable of reflecting some degree of light incident on an interval physically between the cited first exposed portion and the cited second exposed portion as it includes an interface between two dissimilar material compositions, and the cited rear textured surface of the semiconductor substrate is not at the cited first exposed portion and the cited second exposed portion).
With regard to claim 24, Hacke et al. discloses a method of making a back contact solar cell (see, for example, the back contact solar cell depicted in Fig. 1). Hacke et al. teaches a first conductive type semiconductor region and a second conductive type ++ doped emitter" and "p++ doped emitter" formed in silicon substrate depicted in Fig. 1) but does not specifically teach, in a single embodiment, wherein the first conductive type semiconductor region and the second conductive type semiconductor region are formed in the semiconductor substrate by thermal diffusion.
However, Hacke et al. discloses in another embodiment that “POCl3” is commonly used as a dopant source material to form an n++ diffusion region (see [0057]) and teaches thermal diffusion using POCl3 can include inserting the semiconductor substrate into a furnace with flowing POCl3 gas (see [0133] cited to read on the claimed “high-temperature furnace” as it is a furnace operating at high-temperature, or a temperature higher than another temperature such as a lower temperature) and it would have been obvious at the time of the invention to a person having ordinary skill in the art to have selected the POCl3 thermal diffusion method, include inserting the semiconductor substrate into a POCl3 gas flowing furnace, to form the first “n++ doped emitter" semiconductor region in the particular embodiment of Fig. 1 because Hacke et al. teaches forming n++ doped semiconductor regions by using “POCl3” as a dopant material. 
Hacke et al. discloses in another embodiment that boron containing paste can be printed and fired to obtain p++ doped semiconductor regions (see [0048-0058]) and it would have been obvious at the time of the invention to a person having ordinary skill in the art to have selected the boron containing paste thermal diffusion method to form the second “p++ doped emitter" semiconductor region in the particular embodiment of Fig. 1 because Hacke et al. teaches forming p++ doped semiconductor regions by using boron containing paste as a dopant material. Hacke et al. also teaches that boron or aluminum [0022] and claim 3) and it would have been obvious to a person having ordinary skill in the art to have selected the aluminum metal dopant in the cited printed paste thermal diffusion method of Hack et al., as modified above, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Hack et al., as modified above to include the conventional diffusion techniques to form the cited first n++ doped semiconductor region and the cited second p++ doped semiconductor region, discloses a method of making a back contact solar cell, the method comprising:
forming a front textured surface on a front surface of a semiconductor substrate (“textured surface” is interpreted to include a surface, or boundary, with a texture or a surface topography; see Fig. 1 depicting the top surface of the silicon substrate cited to read on the claimed front surface of a semiconductor substrate and depicting a front textured surface, or a surface having a unique surface topography, formed on the cited front surface) and 
a rear textured surface on a rear surface of the semiconductor substrate (such as implied in Fig. 1, as modified Hacke et al. above, the bottom surface of the silicon substrate cited to read on the claimed rear surface of the semiconductor substrate and having a unique rear textured surface, or a surface having a unique surface topography, formed on the cited rear surface of the cited semiconductor substrate prior to the diffusion technique forming the cited first n++ doped semiconductor region and the cited second p++
forming a front oxide layer on the front textured surface of the semiconductor substrate and a rear oxide layer on the rear textured surface of the semiconductor substrate (see Fig. 1 depicting forming a rear passivation layer on the rear textured surface of the semiconductor substrate; see [0023] disclosing front and rear passivation layers can be formed by “oxidizing the surface or depositing the passivation layer on the surface”; it would have been obvious at the time of the invention to a person having ordinary skill in the art to have formed the “Rear-surface passivation" layer in the particular embodiment of Fig. 1 by forming an oxide layer because Hacke et al. teaches forming an oxide layer to function as front-surface and rear-surface passivation layers; see [0023] and [0052] teaching the oxidizing passivation technique for the rear-surface is also desirable to the front surface; it would have been obvious at the time of the invention to a person having ordinary skill in the art to have oxidized the front surface reading in the claimed "forming a front oxide layer on the front textured surface of the semiconductor substrate" because Hacke et al. suggests both rear-surface and front-surface passivation may be desirable); 
forming a first opening for forming a first conductive type semiconductor region at the rear oxide layer (as depicted in Fig. 1, a first opening in the cited rear oxide layer at and for forming the cited first n++ doped semiconductor region);
forming the first conductive type semiconductor region (as depicted in Fig. 1, first n++
by inserting the semiconductor substrate into a high-temperature furnace and flowing a dopant gas having a first dopant into an inside of the high-temperature furnace, thereby the first dopant of a dopant gas source is formed into a first exposed portion of the rear surface of the semiconductor substrate exposed through the first opening (recall above, the “POCl3” diffusion technique disclosed in [0057] and [0133] cited to read on the claimed high-temperature furnace technique including a first dopant of a dopant gas source, the “POCl3”, into a first exposed portion of the cited rear surface of the semiconductor substrate exposed through the cited first opening);
forming a second opening for forming a second conductive type semiconductor region at the rear oxide layer (as depicted in Fig. 1, a second opening in the cited rear oxide layer at and for forming the cited second p++ doped semiconductor region);
forming the second conductive type semiconductor region (as depicted in Fig. 1, second p++ doped semiconductor region cited to read on the claimed second conductive type semiconductor region)
by printing a second dopant layer including aluminum metal on a second exposed portion of the rear surface of the semiconductor substrate exposed through the second opening (recall above, the aluminum metal containing paste layer and firing diffusion technique disclosed in [0048-0058], as modified above to include the selection of aluminum as the dopant, cited to read on the claimed printing a second dopant layer, the aluminum containing paste, on a second 
forming a first electrode connected to the first conductive type semiconductor region and a second electrode connected to the second conductive type semiconductor region (such as the first “N-type metal contact and grid” electrode depicted in Fig. 1 cited to read on the claimed first electrode connected to the cited first conductive type semiconductor region and the second “P-type metal contact and grid” electrode depicted in Fig. 1 cited to read on the claimed second electrode connected to the cited second conductive type semiconductor region), wherein
the front and rear oxide layers are formed before the step of forming the first and second conductive type semiconductor regions (see [0048-0058] teaching an embodiment including forming front and rear oxide layers, [0052], before forming first and second conductive type semiconductor regions, [0056] to [0058] and it would have been obvious to a person having ordinary skill in the art to have formed the cited front and rear oxide layers in the method of Hacke et al., as modified above, before forming the cited first and second conductive type semiconductor regions because Hacke et al. teaches forming front and rear oxide layers prior to forming first and second conductive type semiconductor regions).

Hacke et al., as modified above, does not disclose wherein the forming of the front and rear textured surface is by a basic etching solution.
[0035]). Korevaar et al. teaches front and rear surface textured surfaces (see Fig. 8). Korevaar et al. teaches textured surfaces can be formed by wet etching (see [0081] teaching mild alkaline solutions like KOH and NaOH cited to read on the claimed basic etching solution). Korevaar et al. teaches the interval between p-type and n-type semiconductor regions on the rear surface of a solar cell can be textured to include pyramid shaped structures for improving light trapping (see Fig. 8 and see [0078]; see [0080] teaching not all surfaces need to be textured).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the forming of the front and rear textured surfaces in the method of Hacke et al., as modified above, to include the basic etching solution technique of Korevaar et al., including pyramid shaped structures, because it would have improved anti-reflectiveness. 
Hacke et al., as modified above, does not disclose wherein the step of forming the first and second openings includes by using an irradiate laser light.
However, Fork et al. discloses a method of making a back contact solar cell (see generally Fig. 1-2) and discloses forming openings at rear-surface passivation layers for back contact solar cells conventionally includes locally removing the passivation layer on the rear surface (for example see locally removed openings 217C, Fig. 17) by a laser-based ablation device (see [0013] cited to read on the claimed irradiated laser light). Fork et al. discloses the laser removal patterning technique provides for forming contact openings without the need for cleaning, forming openings with smaller sizes than [0013]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the forming of the first and second openings in the method of Hacke et al., as modified above, to include removal of the oxide layer by laser ablation as taught by Fork et al. because it would have provided for forming contact openings without the need for cleaning, forming openings with smaller sizes than conventional screen printing processes, provides for minimal amounts of debris, and does not significantly alter the thickness or doping profile of the underlying silicon layer.
Hacke et al., as modified above, is cited to provide for the claimed “thereby remaining the rear textured surface on an isolation region between the first opening and the second opening” (recall above, the cited rear textured surface is the unique surface topography of the cited rear/bottom surface of the silicon substrate prior to using the cited irradiated laser light to form first and second openings; the step of using the cited irradiated laser light to form the cited first and second openings would provide a different and unique surface topography at the cited rear surface of the semiconductor substrate which is exposed through the first and second openings due to the irradiated laser light used to form the cited first and second openings, which is cited to provide for the claimed “thereby remaining the rear textured surface on an isolation region between the first opening and the second opening” because the unique surface topography of the cited rear textured surface is removed during the irradiated laser light step and remained at portions 
Hacke et al., as modified above, is cited to provide for the claimed “the rear surface of the semiconductor substrate includes a flat structure” as the rear surface of the semiconductor substrate comprises an surface, as suggested by Korevaar et al., which comprises pyramids cited to read on the claimed “flat structure” because pyramids are structures which include multiple flat sides/surfaces. 
Hacke et al., as modified above, is cited to provide for the claimed “includes… a pyramid shape structure” because the cited rear textured surface, recall the rear surface suggested by Korevaar et al. with pyramid shapes, includes a “pyramid shape structure”. 
With regard to claim 25, Hacke et al. discloses a method of making a back contact solar cell (see, for example, the back contact solar cell depicted in Fig. 1). Hacke et al. teaches a first conductive type semiconductor region and a second conductive type semiconductor region formed in a semiconductor substrate (see "n++ doped emitter" and "p++ doped emitter" formed in silicon substrate depicted in Fig. 1) but does not specifically teach, in a single embodiment, wherein the first conductive type semiconductor region and the second conductive type semiconductor region are formed in the semiconductor substrate by thermal diffusion.
However, Hacke et al. discloses in another embodiment that “POCl3” is commonly used as a dopant source material to form an n++ diffusion region (see [0057]) and teaches thermal diffusion using POCl3 can include inserting the semiconductor substrate into a furnace with flowing POCl3 gas (see [0133] cited to read on the claimed “high-temperature furnace” as it is a furnace operating at high-temperature, or a 3 thermal diffusion method, include inserting the semiconductor substrate into a POCl3 gas flowing furnace, to form the first “n++ doped emitter" semiconductor region in the particular embodiment of Fig. 1 because Hacke et al. teaches forming n++ doped semiconductor regions by using “POCl3” as a dopant material. 
Hacke et al. discloses in another embodiment that boron containing paste can be printed and fired to obtain p++ doped semiconductor regions (see [0048-0058]) and it would have been obvious at the time of the invention to a person having ordinary skill in the art to have selected the boron containing paste thermal diffusion method, or a method using diffusion and some degree of heat, to form the second “p++ doped emitter" semiconductor region in the particular embodiment of Fig. 1 because Hacke et al. teaches forming p++ doped semiconductor regions by using boron containing paste as a dopant material. Hacke et al. also teaches that boron or aluminum metal could be used as the dopant (see [0022] and claim 3) and it would have been obvious to a person having ordinary skill in the art to have selected the aluminum metal dopant in the cited printed paste thermal diffusion method of Hack et al., as modified above, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Hack et al., as modified above to include the conventional diffusion techniques to form the cited first n++ doped semiconductor region and the cited second p++
forming a front textured surface on a front surface of a semiconductor substrate (“textured surface” is interpreted to include a surface, or boundary, with a texture or a surface topography; see Fig. 1 depicting the top surface of the silicon substrate cited to read on the claimed front surface of a semiconductor substrate and depicting a front textured surface, or a surface having a unique surface topography, formed on the cited front surface) and 
a rear textured surface on a rear surface of the semiconductor substrate (such as implied in Fig. 1, as modified Hacke et al. above, the bottom surface of the silicon substrate cited to read on the claimed rear surface of the semiconductor substrate and having a unique rear textured surface, or a surface having a unique surface topography, formed on the cited rear surface of the cited semiconductor substrate prior to the diffusion technique forming the cited first n++ doped semiconductor region and the cited second p++ doped semiconductor region);
forming a front oxide layer on the front textured surface of the semiconductor substrate and a rear oxide layer on the rear textured surface of the semiconductor substrate (see Fig. 1 depicting forming a rear passivation layer on the rear textured surface of the semiconductor substrate; see [0023] disclosing front and rear passivation layers can be formed by “oxidizing the surface or depositing the passivation layer on the surface”; it would have been obvious at the time of the invention to a person having ordinary skill in the art to have formed the “Rear-surface passivation" layer in the particular embodiment of Fig. 1 by forming an oxide layer because Hacke et al. teaches forming an oxide layer to function as front-surface and rear-surface passivation layers; see [0023] and [0052] teaching the oxidizing passivation technique for the rear-surface is also desirable to the front surface; it would have been obvious at the time of the invention to a person having ordinary skill in the art to have oxidized the front surface reading in the claimed "forming a front oxide layer on the front textured surface of the semiconductor substrate" because Hacke et al. suggests both rear-surface and front-surface passivation may be desirable); 
forming a first opening for forming a first conductive type semiconductor region at the rear oxide layer (as depicted in Fig. 1, a first opening in the cited rear oxide layer at and for forming the cited first n++ doped semiconductor region exposing a first exposed portion of the rear surface of the semiconductor substrate at the cited first n++ doped semiconductor region);
providing a first dopant material to a first exposed portion of the rear surface of the semiconductor substrate exposed by the first opening by inserting the semiconductor substrate into a high-temperature furnace and flowing POCl3 into an inside of the high-temperature furnace, thereby phosphorus gas is inserted into the first exposed portion of the rear surface of the semiconductor substrate exposed through the first opening (recall above, the “POCl3” diffusion technique disclosed in [0057] and [0133] cited to read on the claimed providing a first dopant material, the “POCl3”, into a first exposed portion of the cited rear surface of the semiconductor substrate exposed through the cited first opening; the cited first n++
forming a second opening for forming a second conductive type semiconductor region at the rear oxide layer (as depicted in Fig. 1, a second opening in the cited rear oxide layer at and for forming the cited second p++ doped semiconductor region exposing a second exposed portion of the rear surface of the semiconductor substrate at the cited second p++ doped semiconductor region);
providing a second dopant material including aluminum metal to a second exposed portion of the rear surface of the semiconductor substrate exposed by the second opening; thereby forming a second conductive type semiconductor region (recall above, the aluminum containing paste layer and firing diffusion technique disclosed in [0048-0058], as modified above to include the selection of aluminum metal as the dopant, cited to read on the claimed providing a second dopant material, the aluminum containing paste, by firing, into a second exposed portion of the cited rear surface of the semiconductor substrate exposed through the cited second opening; the cited second p++ doped semiconductor region cited to read on the claimed second conductive type semiconductor region); 
forming a first electrode on the first exposed portion and a second electrode on the second exposed portion (such as the first “N-type metal contact and grid” electrode depicted in Fig. 1 cited to read on the claimed first electrode on, or in close proximity to, the first exposed portion and the second “P-type metal contact and grid” electrode depicted in Fig. 1 cited to read on the claimed second electrode on, or in close proximity to, the second exposed portion), wherein
the rear oxide layer is removed except for a portion for isolating the first exposed portion and the second exposed portion (as depicted in Fig. 1 the cited rear oxide layer at the “Rear-surface passivation” is removed except for a portion for isolating the first conductive type semiconductor region and the second conductive type semiconductor region).

Hacke et al., as modified above, does not disclose wherein the forming of the front and rear textured surface is by a basic etching solution.
However, Korevaar et al. discloses a back contact solar cell (see Fig. 8) and teaches texturing can help improve anti-reflectiveness (see [0035]). Korevaar et al. teaches front and rear surface textured surfaces (see Fig. 8). Korevaar et al. teaches textured surfaces can be formed by wet etching (see [0081] teaching mild alkaline solutions like KOH and NaOH cited to read on the claimed basic etching solution). Korevaar et al. teaches the interval between p-type and n-type semiconductor regions on the rear surface of a solar cell can be textured to include pyramid shaped structures for improving light trapping (see Fig. 8 and see [0078]; see [0080] teaching not all surfaces need to be textured).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the forming of the front and rear textured surfaces in the method of Hacke et al., as modified above, to include the basic etching solution technique of Korevaar et al., including pyramid shaped structures, because it would have improved anti-reflectiveness. 

However, Fork et al. discloses a method of making a back contact solar cell (see generally Fig. 1-2) and discloses forming openings at rear-surface passivation layers for back contact solar cells conventionally includes locally removing the passivation layer on the rear surface (for example see locally removed openings 217C, Fig. 17) by a laser-based ablation device (see [0013] cited to read on the claimed irradiated laser light). Fork et al. discloses the laser removal patterning technique provides for forming contact openings without the need for cleaning, forming openings with smaller sizes than conventional screen printing processes, provides for minimal amounts of debris, and does not significantly alter the thickness or doping profile of the underlying silicon layer (see [0013]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the forming of the first and second openings in the method of Hacke et al., as modified above, to include removal of the oxide layer by laser ablation as taught by Fork et al. because it would have provided for forming contact openings without the need for cleaning, forming openings with smaller sizes than conventional screen printing processes, provides for minimal amounts of debris, and does not significantly alter the thickness or doping profile of the underlying silicon layer.
Hacke et al., as modified above, is cited to provide for the claimed “thereby remaining the rear textured surface on an isolation region between the first opening and the second opening” (recall above, the cited rear textured surface is the unique surface topography of the cited rear/bottom surface of the silicon substrate prior to using the cited 
Hacke et al., as modified above, is cited to provide for the claimed “the rear surface of the semiconductor substrate includes a flat structure” as the rear surface of the semiconductor substrate comprises an surface, as suggested by Korevaar et al., which comprises pyramids cited to read on the claimed “flat structure” because pyramids are structures which include multiple flat sides/surfaces. 
Hacke et al., as modified above, is cited to provide for the claimed “includes… a pyramid shape structure” because the cited rear textured surface, recall the rear surface suggested by Korevaar et al. with pyramid shapes, includes a “pyramid shape structure”.
With regard to claim 26, independent claim 1 is obvious over Hacke et al. in view of Fork et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above. 
Hacke et al., as modified above, does not disclose wherein the forming of the second opening occurs after the forming of the first opening and after the forming of the first conductive type semiconductor region.
[0098] and diffusion step in [0100]) followed by forming second openings (see [0104]) for forming the other conductive type semiconductor region (see [0105]). Furthermore, in the embodiments of Hacke et al., the front and rear oxide layers are formed first (see [0052], [0072], [0085], and [0103] for example) and functions as a mask, or material on the rear surface which does not allow for doping, during subsequent doping steps through drilled or scribed holes (see Fig. 2-17 and corresponding text).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have formed the second opening after forming the first opening and forming the first conductive type semiconductor region in the method of Hacke et al., as modified above, because the order of performing process steps is generally obvious (see MPEP 2144.04 IV C); especially as it does not provide for a new or unexpected result. 
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hacke et al. (U.S. Pub. No. 2006/0060238 A1) in view of Fork et al. (U.S. Pub. No. 2007/0169806 A1) and Korevaar et al. (U.S. Pub. No. 2008/0173347 A1), as applied to claims 1, 2, 5, 7, 8, 10, 11, 14-20, 22, and 24-26 above, and in further view of Ragay et al. (U.S. Pub. No. 2008/0012499 A1).
With regard to claim 6, independent claim 1 is obvious over Hacke et al. in view of Fork et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above.

However, Ragay et al. discloses a method for making solar cells preformed in a furnace (see ABSTRACT). Ragay et al. teaches oxidation of solar cell surfaces for passivation can include rapid thermal oxidation (see [0033]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the step of oxidizing the semiconductor substrate to form the passivation layer in the method of Hacke et al. to include the rapid thermal oxidation technique taught by Ragay et al. performed in the cited high-temperature furnace because the simple substitution of a known element known in the art to perform the same function, in the instant case a step of oxidizing a semiconductor substrate to form a passivation layer in a solar cell, supports a prima facie obviousness determination (see MPEP 2143 B); especially since it would have provided reasonably expectation of success based on Ragay et al. teaching an oxidation technique for similar solar cell type semiconductor devices.
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hacke et al. (U.S. Pub. No. 2006/0060238 A1) in view of Fork et al. (U.S. Pub. No. 2007/0169806 A1) and Korevaar et al. (U.S. Pub. No. 2008/0173347 A1), as applied to claims 1, 2, 5, 7, 8, 10, 11, 14-20, 22, and 24-26 above, and in further view of Sinton (U.S. Patent No. 5,053,083).
With regard to claim 21, independent claim 1 is obvious over Hacke et al. in view of Fork et al. and Korevaar et al. under 35 U.S.C. 103(a) as discussed above. Hacke et al., 
Hack et al., as modified by Fork et al. and Korevaar et al. above, does not disclose a depth of the first conductive type semiconductor region is greater than a depth of the second conductive type semiconductor region.
However, Sinton teaches a method of making a back contact solar cell (see ABSTRACT). Sinton teaches a depth of the first conductive type semiconductor region is greater than a depth of the second conductive type semiconductor region (see Fig. 5j and see Fig. 2 depicting n-type semiconductor region 38 with a greater depth than p-type semiconductor region 40). Sinton teaches the bilevel design having the n-type semiconductor region at a depth greater than the p-type semiconductor region located on a different level provides for a well defined interdigitated array of positive and negative electrodes (see ABSTRACT).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Hack et al., as modified by Fork et al. and Korevaar et al. above, to include having a depth of the first conductive type semiconductor region greater than a depth of the second conductive type semiconductor .

 Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that Hacke et al. and Fork teach forming first and second conductive type semiconductor regions before forming oxide layers. However, this argument is not persuasive and the rejections of the claims do not allege or rely on Hacke et al. and Fork to teach forming first and second conductive type semiconductor regions before forming oxide layers. As cited in the rejections of the claims, Hacke et al. teaches forming oxide layers, subsequently forming openings, and subsequently forming first and second conductive type semiconductor regions (recall rejections of the claims above and also see, for example, Hacke et al. at [0048-0058]).
Applicant notes the oxide layers of the inventions are used as a mask during formation of conductive type semiconductor regions. It is noted Hack et al. also teaches oxide layers, which are drilled or scribed, and also function as a mask material preventing diffusion of dopant material during formation of conductive type semiconductor regions in any region except where the drilled/scribed openings are formed (see Fig. 2-17).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 8, 2021